         Case 19-70332-hdh13 Doc 15 Filed 11/26/19              Entered 11/26/19 09:09:58               Page 1 of 2

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                          WICHITA FALLS DIVISION

IN RE:                                                                 Case No: 19-70332

MICHAEL EARL RUSSELL (xxx-xx-7636)
BRANDY MICHELE RUSSELL (xxx-xx-1821)
PO BOX 356                                                             Chapter 13
HENRIETTA, TX 76365

                                DEBTORS

                            NOTICE OF HEARING AND THE RIGHT TO OBJECT :
PLEASE TAKE NOTICE that on February 12, 2020 10:00 am at the following location:
LIVE HEARING: US COURTHOUSE ROOM 222, 10TH & LAMAR STREETS, WICHITA FALLS, TX 76301
                           DEBTORS' CHAPTER 13 PLAN AND MOTION FOR VALUATION

PLEASE TAKE FURTHER NOTICE that any party objecting or responding to any relief sought in the above pleading must
do so in writing. The objection or response must be served upon the Debtors' counsel (or the Debtors if not represented
by counsel), and upon the Chapter 13 Trustee NOT LESS THAN SEVEN (7) DAYS PRIOR TO THE PRE- HEARING
DATE BELOW.


FAILURE TO FILE AND SERVE A WRITTEN OBJECTION OR RESPONSE AS STATED, AND FAILURE TO ATTEND
BOTH THE PRE-HEARING CONFERENCE AND THE COURT'S HEARING SHALL CONSTITUTE A WAIVER OF ANY
OBJECTION OR RESPONSE, AND JUDGMENT SHALL BE ENTERED BY DEFAULT, UNLESS OTHERWISE
ORDERED BY THE COURT.

SETTLEMENTS OR AGREEMENTS, SIGNED OR ACKNOWLEDGED BY BOTH PARTIES, MUST BE FAXED OR
EMAILED TO THE TRUSTEE'S OFFICE 48 HOURS PRIOR TO THE HEARING DATE.

A PRE-HEARING CONFERENCE WILL BE HELD BY THE TRUSTEE ON February 12, 2020 at 8:30 AM AT THE
FOLLOWING ADDRESS:

LOCATION: US COURTHOUSE ROOM 303, 10TH AND LAMAR STREETS,, WICHITA FALLS, TX 76301

DEBTOR'S(S') COUNSEL SHALL ADVISE THIER CLIENTS IF THEIR ATTENDANCE AT ANY HEARING OR
PRE-HEARING IS REQUIRED.

HEARINGS ON OBJECTIONS OR REPONSES NOT RESOLVED AT THE PRE-HEARING CONFERENCE WILL BE
HEARD BY THE COURT.
                                                                 /s/ Robert B. Wilson
                                                                 Robert B. Wilson, Chapter 13 Trustee
                                                                 1407 Buddy Holly Avenue
                                                                 Lubbock, TX 79401-9401
                                                                 Telephone: (806) 748-1980
                                                                 Facsimile: (806) 748-1956




                                                                                           LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
        Case 19-70332-hdh13 Doc 15 Filed 11/26/19                Entered 11/26/19 09:09:58                Page 2 of 2
                                               CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first class
mail, postage paid, or electronically by the Court, upon the: Debtors; Debtors' counsel; the parties listed on the Debtors'
mailing Matrix on file with the Court; those parties making an appearance; and upon the Office of the United States
Trustee for the Northern District of Texas, on the same date it was filed.

  MICHAEL EARL RUSSELL, BRANDY MICHELE RUSSELL, PO BOX 356, HENRIETTA, TX 76365
  MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
  AMERICAN HONDA FINANCE, PO BOX 168088, IRVING, TX 75016
  BANK OF AMERICA, NC4-105-03-14, PO BOX 26012, GREENSBORO, NC 27410
  CITIBANK, CITICORP CR SRVS/CENTRALIZED BANKRUPTCY, PO BOX 790040, S LOUIS, MO 63129
  CITIBANK / SEARS, CITICORP CREDIT SERVICES/ATTN: CENTRALIZ, PO BOX 790040, SAINT LOUIS, MO 63179
  CITIBANK/THE HOME DEPOT, CITICORP CR SRVS/CENTRALIZED BANKRUPTCY, PO BOX 790040, S LOUIS, MO 63129
  CLAY COUNTY, TAX ASSESSOR COLLECTOR, A.G. REIS RPA, RTA, CTA, P.O. BOX 108, HENRIETTA 76365
  CLINICS OF NORTH TEXAS, PO BOX 730852, DALLAS, TX 75373
  FIDELITY BANK, 2525 KELL BLVD SUITE 100, WICHITA FALLS, TX 76308
  FIRST CAPITAL BANK OF TEXAS, 900 MIDWESTERN PKWY, WICHITA FALLS, TX 76302
  FIRST NATIONAL BANK, 310 W WALL ST STE 100, MIDLAND, TX 79701
  HARRIS & HARRIS, 111 W JACKSON BLVD, SUITE 400, CHICAGO, IL 60604
  HARRIS & HARRIS LTD, 111 W JACKSON BLVD STE 400, CHICAGO, IL 60604-4134
  HEAD & NECK SURGICAL ASSOCIATES, PO BOX 2369, WICHITA FALLS, TX 76307
  INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
  INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
  JACKSBORO NATIONAL BANK, 910 N MAIN STREET, JACKSBORO, TX 76458
  SPRUCE LENDING INC., 4741 E HUNTER AVE, ANAHEIM, CA 92807
  SYNCHRONY BANK, C/O PRA RECEIVABLES MANAGEMENT LLC, PO BOX 41021, NORFOLK, VA 23541
  SYNCHRONY BANK/CARE CREDIT, ATTN: BANKRUPTCY, PO BOX 956060, ORLANDO, FL 32896
  TITANIUM BILLING, 706 DENVER ST., WICHITA FALLS, TX 76301
  UNITED REGIONAL, ATTN: BILLING DEPT., 1600 11TH STREET, WICHITA FALLS, TX 76301
  UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
  US ATTORNEY, ATTORNEY IN CHARGE, 1100 COMMERCE STREET SUITE 300, DALLAS, TX 75242-1699
  US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
  US BANK, BANKRUPTCY DEPARTMENT, PO BOX 5229, CINCINNATI, OH 45201
  US CELLULAR, PO BOX 650684, DALLAS, TX 75365-0684
  VIEWTECH FINANCIAL SER, 4761 E HUNTER AVE, ANAHEIM, CA 92807
  WELLS FARGO BANK, PO BOX 10438, MACF8235-02F, DES MOINES, IA 50306
  WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242
                                                                   /s/ Robert B. Wilson
                                                                   Robert B. Wilson




                                                                                             LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
